     Case 2:19-cv-00184-TLN-DB Document 54 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     KENNETH HILL,                                     2:19-cv-0184-TLN-DB P
13
                                            Plaintiff, ORDER
14
                    v.
15

16   Y. AYALA,
17                                        Defendant.
18

19         Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

20   Defendant seeks a 120-day extension of deadlines in the Discovery and Scheduling Order based

21   on his inability to depose plaintiff due to prison shutdowns resulting from the COVID-19

22   pandemic. Defendant explains that the California Department of Corrections and Rehabilitation

23   (“CDCR”) recently requested that defendant’s counsel seek continuances of any prisoner

24   depositions, and other prisoner matters, set to occur prior to August 31, 2020. Defendant

25   contends that an extension well past that date is necessary because even assuming depositions

26   may resume September 1, there will be many hearings and depositions that must be scheduled.

27         While the court finds good cause for an extension of the deadline for deposing plaintiff,

28   defendant fails to provide any reason for the extension of all discovery deadlines. There is no
      Case 2:19-cv-00184-TLN-DB Document 54 Filed 07/08/20 Page 2 of 2

 1   showing that the parties have been unable to conduct written discovery. Further, defendant fails

 2   to demonstrate that a 120-day extension is necessary. The current deadline for discovery,

 3   including motions to compel discovery, is July 2, 2020. The current deadline for filing

 4   dispositive motions is October 2, 2020. (Disc. and Sch. Order (ECF. No. 45).) This court finds it

 5   reasonable to extend the time period for defendants to depose plaintiff by 75 days. Should

 6   defendant be unable to depose plaintiff within this time period, he may seek another extension of

 7   time. This court further finds it reasonable to extend the dispositive motion deadline by 60 days.

 8           Accordingly, and good cause appearing, IT IS HEREBY ORDERED that defendant’s

 9   motion to modify the March 2, 2020 Discovery and Scheduling Order (ECF No. 52) is granted in

10   part as follows:

11           1. The deadline for defendant to depose plaintiff is continued through September 15, 2020;

12           2. The deadline for defendant to file any pretrial motions, except any motions to compel

13   discovery, is continued through December 2, 2020; and

14           3. In all other respects, the March 2, 2020 Discovery and Scheduling Order is remains in

15   effect.

16   Dated: July 7, 2020

17

18

19

20
21

22

23   DLB:9
     DB/prisoner-civil rights/hill0184.dso eot
24

25

26
27

28
